ALD-118                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4595
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                               MICHAEL G. RYAN,
                                                Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (D.C. Civ. No. 3-94-cr-00127-001)
                     District Judge: Honorable William J. Nealon
                     ____________________________________

        Submitted for a Decision on the Issuance of a Certificate of Appealability
                     and for Possible Summary Action Pursuant to
                         Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 24, 2012
              Before: SLOVITER, FISHER AND WEIS, Circuit Judges
                            (Opinion filed: March 12, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

      In 1995, Michael G. Ryan pled guilty to several federal drug trafficking and

money laundering offenses. Pursuant to a written plea agreement, Ryan was sentenced to

twenty years of imprisonment, five years of supervised release, and ordered to pay a

$200.00 special assessment. The plea agreement further provided that Ryan was not
required to pay “the costs of prosecution, imprisonment, probation, or supervised

release.” (Judgment, Dist. Ct. dkt # 185.)

       On July 5, 2011, after fifteen years of extensive post-conviction litigation, Ryan

filed in the District Court a “Motion for Clarification” of the terms of his plea agreement.

In the motion, Ryan alleged that, on May 11, 2010, the United States Federal Bureau of

Prisons [BOP] attempted to coerce him into signing an agreement to pay a subsistence

charge for part of the cost of residence at a Residential Reentry Center (RRC). Ryan

claimed that the terms of his plea agreement exempted him from paying this cost, and

moved the District Court to “clarify” those terms to confirm his interpretation of the plea

agreement. The District Court denied the motion.

       We will summarily affirm the District Court’s order. For substantially the reasons

given by the District Court, we agree that it did not have the authority to grant the

“motion for clarification.” First, contrary to Ryan’s contention, neither 18 U.S.C. § 3583

nor Rule 32.1 of the Federal Rules of Criminal Procedure provides a basis for the District

Court to issue an order interpreting the terms of the 1995 plea agreement. See 18 U.S.C.

§ 3583 (governing terms of supervised release); Fed. R. Crim. P. 32.1 (governing

procedure for revoking or modifying probation or supervised release). Moreover, as the

government noted below, Ryan previously challenged the BOP’s actions in a purported

petition pursuant to 28 U.S.C. § 2241 and was denied relief. Ryan v. Scism, No. 11-cv-

00748, 2011 WL 2393493 (M.D. Pa. Jun. 13, 2011), aff’d Ryan v. Scism, 445 F. App’x

580 (3d Cir. 2011). Finally, to the extent that Ryan seeks clarification of the plea
                                              2
agreement because he is “unsure if the government will try again, during the remainder of

his sentence, to force him to waive those benefits of his plea agreement,” (Motion for

Clarification, Dist. Ct. dkt # 331, ¶ 8), we note that his challenge is not ripe for judicial

review.1 See Texas v. United States, 523 U.S. 296, 300 (1998) (explaining that a claim is

not ripe for adjudication if it rests on “contingent future events that may not occur as

anticipated, or indeed may not occur at all”) (internal quotation marks and citation

omitted).

       Accordingly, because this appeal does not present a substantial question, we will

summarily affirm the District Court’s order.2 See Third Cir. L.A.R. 27.4.




       1
        It appears that, since filing his Motion for Clarification in the District Court,
Ryan began his term of supervised release. He argues to this Court that he “remains
exposed, during supervised release, to a breach similarly related to costs.” (Arg. in
Opposition to Summary Dismissal, p. 3.)
       2
           We deny a certificate of appealability as unnecessary.
                                               3